Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 


DETAILED ACTION
	Claims 1-4, 6-14 are currently pending in this application. Applicant has elected Species 6 with traverse in the reply filed 7/1/2019.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NAGANO (5,194,051) in view of BRAEDT (2010/0075791) and NAKAMURA (5,954,604).

Regarding Claim 13, NAGANO as modified teaches a multiple sprocket arrangement mountable to a rear axle arrangement of a bicycle, the multiple sprocket arrangement comprising: a sprocket assembly having a plurality of sprockets (61-65) with different numbers of teeth, the sprocket assembly comprising a support ring (1) formed integrally with at least at least two of the largest sprocket of the plurality of sprockets and firmly connected to the remaining sprockets, the support ring (1) having a splined torque transmitting section, wherein the sprocket assembly is configured to transmit all torque applied to the plurality of sprockets through the torque transmitting section, the sprocket assembly couplable to a driver in a torque transmitting manner at the splined torque transmitting section.  The support ring (1) is formed integrally with at least two of the largest sprocket (61)(62) through fastener (7).
NAGANO does not teach a support ring formed integrally with at least two of the largest sprocket of the plurality of sprockets forms a one-piece construction.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in NAGANO so it has the construction in BRAEDT as a matter of design choice to create a durable and lightweight bicycle transmission.
NAGANO does not teach the plurality of sprockets including at least one sprocket disposed axially outboard of the driver
NAMAKURA teaches the plurality of sprockets (F1-F7) including at least one sprocket (F1) disposed axially outboard of the driver (176)(Fig. 12, 14).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in NAGANO so it has the sprockets outboard of the driver as in NAKAMURA to allow more rear sprockets to be placed on the rear cassette without increasing the width of the bicycle frame and axle.





Allowable Subject Matter
Claims 1-4, 6-12, 14 are allowed.

The prior art does not teach or suggest wherein the adapter is configured to axially secure the sprocket assembly to the rear axle arrangement with an internally threaded portion disposed along a longitudinal axis outboard of the splined torque transmitting section with the other elements in Claim 2.


Response to Arguments
Applicant's arguments filed 2/5/2021 regarding Claim 13 have been fully considered but they are not persuasive. 
Applicant argues that NAGANO as modified does not teach “a support ring formed integrally with at least two of the largest sprockets to form a one-piece construction” (Remarks pg. 7 para. 3).  The support ring (23) is the splined opening 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654